DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 20 are objected to because of the following informalities:
Claim 5 recites the limitation “a first compartment bottom that substantially vertically aligned with the second receptacle opening” in lines 2-3.  It appears the claim should recite “a first compartment bottom that is substantially vertically aligned with the second receptacle opening” for grammatical purposes.
Claim 20 recites the limitation “capsule cover” in line 1.  It appears the claim should recite “a capsule cover” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “wherein the capsule cover is permeable by an inlet brewing needle and wherein the receptacle bottom is permeable by an outlet brewing needle” in lines 2-4.  It is unclear if the capsule cover and the receptacle bottom are both made from a permeable material or if the capsule cover and the receptacle bottom are both made from impermeable materials and are made permeable by the piecing by an inlet/outlet brewing needle.
Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Trombley US 2016/0145037.
Regarding Claim 1, Trombley discloses a brewing capsule (beverage cartridge 6) comprising a capsule brewing receptacle defining a receptacle brewing cavity and a first receptacle opening (opening closed by lidding 65), a receptacle divider capable of dividing the receptacle brewing cavity into a first brewing compartment (first chamber 61) and a second brewing compartment (second chamber 62) such that the first brewing compartment (first chamber 61) and the second brewing compartment (second chamber 62) are partitioned by the receptacle divider, and a capsule cover (lidding 65) covering the first receptacle opening (opening closed by lidding 65) (‘037, FIG. 6) (‘037, Paragraphs [0042]-[0043]).
Further regarding Claim 1, the limitations “configured to divide the receptacle brewing cavity into a first brewing compartment and a second brewing compartment” and “configured to be piercable by a brewing needle” are seen to be recitations regarding the intended use of the “brewing capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Trombley and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  Nevertheless, Trombley discloses the receptacle divider dividing the receptacle brewing cavity into a first brewing compartment and a second brewing compartment and the capsule cover being capable of being pierced by a brewing needle (upper needle 66) (‘037, FIG. 6).
Regarding Claim 2, Trombley discloses the first brewing compartment (first chamber 61) and the second brewing compartment (second chamber 62) being substantially equal in volume (‘037, FIG. 6).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trombley US 2016/0145037 as applied to claim 1 above in view of Schaling US 2018/0265279.
Regarding Claim 3, Trombley is silent regarding the receptacle divider being formed from polypropylene or polystyrene.
Schaling discloses a brewing capsule comprising a receptacle divider (divider 4) dividing the receptacle brewing cavity into a first brewing compartment (upper chamber 5) and a second brewing compartment (lower chamber 6) such that the first brewing compartment (upper chamber 5) and the second brewing compartment (lower chamber 6) are partitioned by the receptacle divider (divider 4) wherein the receptacle divider is formed from polypropylene (‘279, FIG. 1) (‘279, Paragraphs [0011], [0023], and [0031]-[0032]).
Both Trombley and Schaling are directed towards the same field of endeavor of brewing capsules comprising a receptacle divider dividing the receptacle brewing cavity into a first brewing compartment and a second brewing compartment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the brewing capsule of Trombley and construct the receptacle divider from polypropylene since Schaling teaches that it was known and conventional to construct a receptacle divider from polypropylene.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp.,.
Claims 1-2, 4-5, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hentzel et al. US 2016/0244237.
Regarding Claim 1, Hentzel et al. discloses a brewing capsule comprising a capsule brewing receptacle (container 10) defining a receptacle brewing cavity and a receptacle opening (opening 15) that leads into the receptacle brewing cavity and a receptacle bottom oppositely disposed to the receptacle opening (opening 15), a receptacle divider (separating wall 22) capable of dividing the receptacle brewing cavity into a first brewing compartment (first compartment 24a) and a second brewing compartment (second compartment 24b) such that the first brewing compartment (first compartment 24a) and the second brewing compartment (second compartment 24b) are partitioned by the receptacle divider (separating wall 22), and a capsule cover (first lid 18) capable of being pierced by a brewing needle wherein the capsule cover (first lid 18) covers the first receptacle opening (opening 15) (‘237, FIGS. 1B-1C) (‘237, Paragraphs [0046]-[0055]).
Further regarding Claim 1, the limitations “configured to divide the receptacle brewing cavity into a first brewing compartment and a second brewing compartment” and “configured to be piercable by a brewing needle” are seen to be recitations regarding the intended use of the “brewing capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Hentzel et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  Nevertheless, Hentzel et al. discloses the receptacle divider (separating wall 22) dividing the receptacle brewing cavity into a first brewing compartment (first compartment 24a) and a second brewing compartment (second compartment 24b) and the capsule cover (first lid 18) (‘237, FIGS. 1B-1C).  Although Hentzel et al. does not explicitly show the capsule cover being pierced by a brewing needle, it is known and conventional to use capsules such as the one disclosed by Hentzel et al. to have a cover pierced by a brewing needle of a brewing machine.
Regarding Claim 2, Hentzel et al. teaches an embodiment wherein the first brewing compartment and the second brewing compartment are substantially equal in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 4, Hentzel et al. discloses the capsule brewing receptacle defining a second receptacle opening (opening 17) opposite the first receptacle opening (opening 15) wherein the first receptacle opening (opening 15) opens into the first brewing compartment (first compartment 24a) and the second receptacle opening (opening 17) opens into the second brewing compartment (second compartment 24b) and the receptacle divider (separating wall 22) comprises a receptacle panel wherein the receptacle panel is slanted between the first receptacle opening (opening 15) and the second receptacle opening (opening 17) (‘237, FIGS. 3B-3C) (‘237, Paragraphs [0046]-[0056]).
Regarding Claim 5, Hentzel et al. discloses the first brewing compartment (first compartment 24a) defining a first compartment bottom that is substantially vertically aligned with the second receptacle opening (opening 17) and the second brewing compartment (second compartment 24b) defining a second compartment bottom that is 
Regarding Claim 15, Hentzel et al. discloses a brewing capsule comprising a capsule brewing receptacle (container 10) defining a receptacle brewing cavity and a receptacle opening (opening 15) that leads into the receptacle brewing cavity and a receptacle bottom oppositely disposed to the receptacle opening (opening 15), a receptacle divider (separating wall 22) capable of dividing the receptacle brewing cavity into a first brewing compartment (first compartment 24a) and a second brewing compartment (second compartment 24b) such that the first brewing compartment (first compartment 24a) and the second brewing compartment (second compartment 24b) are partitioned by the receptacle divider (separating wall 22), and a capsule cover (first lid 18) capable of being pierced by a brewing needle wherein the capsule cover (first lid 18) covers the first receptacle opening (opening 15) (‘237, FIGS. 1B-1C) (‘237, Paragraphs [0046]-[0055]).
Regarding Claim 16, Hentzel et al. discloses the brewing capsule comprising an outer rim that defines the receptacle opening, the capsule brewing receptacle defining an axis of symmetry, and the top panel edge having a first edge section, a second edge section, and a third edge section wherein the first edge section and the second edge section slope downward between the outer rim and the third edge section wherein the third edge section approximately crosses the axis of symmetry (‘237, FIG. 1B).

    PNG
    media_image1.png
    637
    722
    media_image1.png
    Greyscale

Regarding Claim 17, Hentzel et al. discloses the third edge section being substantially horizontal (‘237, FIG. 1B).
Regarding Claim 18, Hentzel et al. is silent regarding the receptacle panel dividing the receptacle brewing cavity into the first brewing compartment and the second brewing compartment such that the first brewing compartment and the second brewing compartment are substantially equal in volume.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (MPEP § 2144.04.IV.A.).
Regarding Claim 19, Hentzel et al. discloses the capsule brewing receptacle defining an axis of symmetry, i.e. a horizontal plane that cuts through the cover, and the receptacle panel (separating wall 22) being oriented so as to be substantially parallel to the axis of symmetry (‘237, FIG. 1B).
Regarding Claim 20, Hentzel et al. discloses a capsule cover (first lid 18) covering the first receptacle opening (opening 15) (‘237, FIG. 1B) (‘237, Paragraph [0052]).
Further regarding Claim 20, the limitations “wherein the capsule cover becomes permeable by an inlet brewing needle and wherein the receptacle bottom becomes permeable by an outlet brewing needle” are limitations with respect to the intended use of the brewing capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  The capsule cover and the receptacle bottom of Hentzel et al. would be capable of becoming permeable when pierced by a brewing needle.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hentzel et al. US 2016/0244237 as applied to claim 1 above in view of Schaling US 2018/0265279.
Regarding Claim 3, Hentzel et al. is silent regarding the receptacle divider being formed from polypropylene or polystyrene.
Schaling discloses a brewing capsule comprising a receptacle divider (divider 4) dividing the receptacle brewing cavity into a first brewing compartment (upper chamber 5) and a second brewing compartment (lower chamber 6) such that the first brewing compartment (upper chamber 5) and the second brewing compartment (lower chamber 6) are partitioned by the receptacle divider (divider 4) wherein the receptacle divider is formed from polypropylene (‘279, FIG. 1) (‘279, Paragraphs [0011], [0023], and [0031]-[0032]).
Both Hentzel et al. and Schaling are directed towards the same field of endeavor of brewing capsules comprising a receptacle divider dividing the receptacle brewing cavity into a first brewing compartment and a second brewing compartment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the brewing capsule of Hentzel et al. and construct the receptacle divider from polypropylene since Schaling teaches that it was known and conventional to construct a receptacle divider from polypropylene.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Schaling teaches that polypropylene has known utility as a material in the construction of a receptacle divider.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hentzel et al. US 2016/0244237 as applied to claim 1 above in view of Kamil US 2017/0022463.
Regarding Claim 6, Hentzel et al. is silent regarding the capsule brewing receptacle defining an axis of symmetry wherein the receptacle divider comprises a 
Kamil discloses a brewing capsule (portion capsule 28) comprising a capsule brewing receptacle defining a receptacle brewing cavity and a first receptacle opening, a receptacle divider (first membrane 30) capable of dividing the receptacle brewing cavity into a first brewing compartment and a second brewing compartment such that the first brewing compartment and the second brewing compartment are partitioned by the receptacle divider (first membrane 30), and a capsule cover covering the first receptacle opening wherein the capsule brewing receptacle defines an axis of symmetry, and the receptacle divider (first membrane 30) comprises a receptacle panel that is oriented so as to be substantially parallel to the axis of symmetry and the receptacle panel has an edge defining a vertical dip below the first receptacle opening (‘463, FIGS. 8-9) (‘463, Paragraphs [0062]-[0064]).
Both Hentzel et al. and Kamil are directed towards the same field of endeavor of brewing capsules comprising a receptacle divider capable of dividing the receptacle brewing cavity into a first brewing compartment and a second brewing compartment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the brewing capsule of Hentzel et al. and construct the capsule brewing receptacle to define an axis of symmetry wherein the receptacle divider comprises a receptacle panel that is oriented so as to be substantially parallel to the axis of symmetry and the receptacle panel defining an edge adjacent to the first receptacle In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 7, Kamil discloses the capsule brewing receptacle comprising an outer rim that defines the first receptacle opening and the edge defining the vertical dip such that the vertical dip is vertically below the outer rim (‘463, FIGS. 8-9).

Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 8-14, the closest prior art of record, either Trombley US 2016/0145037 or Hentzel et al. US 2016/0244237, does not disclose or reasonably suggest a brewing capsule comprising a first outer rim defining a first receptacle opening, a second outer rim defining a second receptacle opening wherein the first outer rim and the second outer rim are vertically oppositely disposed with respect to one another, and a receptacle divider coupled to the first outer rim and the second outer rim such that the receptacle divider is slanted between the first outer rim and the second outer rim.  The receptacle divider of Trombley is neither slanted nor coupled to a first outer rim or a second outer rim wherein the first outer rim and the second outer rim are vertically oppositely disposed with respect to one another.  Similarly, the receptacle .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wicks US 2017/0081111 discloses a capsule comprising a filter disposed diagonally (‘111, FIGS. 4-7).
Aviles et al. US 2014/0161940 discloses a capsule comprising a divider disposed diagonally within the cavity (‘940, FIG. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792